DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 10, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 2 – 6, 8 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an engine comprising: an output shaft of the engine; a cylinder block including a cylinder portion in which a cylinder is formed, and a plurality of output shaft supporting portions each having a portion that supports the output shaft at a location closer to the output shaft with respect to the cylinder portion, the cylinder block being disposed in an upper side of the output shaft in a cylinder axial direction; a cylinder head attached to an upper portion of the cylinder block in the cylinder axial direction; cap portions each attached to a lower portion of one of the plurality output shaft supporting portions in the cylinder axial direction and having a portion that supports the output shaft; and head bolts for fastening together the cylinder block, the cylinder head, and the cap portions, 4Application No. 16/771,581 Docket No. 742421-000773 wherein the cylinder block has two head bolt holes each provided at a location, in an output shaft axial direction in which the output shaft extends, that corresponds to one of the plurality of output shaft .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.